273 S.E.2d 300 (1980)
STATE of North Carolina ex rel. COMMISSIONER OF INSURANCE
v.
NORTH CAROLINA RATE BUREAU, North Carolina Reinsurance Facility, Nationwide Mutual Insurance Company, State Farm Mutual Automobile Insurance Company, The Aetna Casualty and Surety Company, Lumbermens Mutual Casualty Company, Great American Insurance Company, The Travelers Indemnity Company, United States Fire Insurance Company and The Shelby Mutual Insurance Company.
Supreme Court of North Carolina.
September 16, 1980.
Isham B. Hudson, Jr., and Vance C. Kinlaw, Hunter, Wharton & Howell, Raleigh, for plaintiff.
*301 Young, Moore, Henderson & Alvis, Raleigh, for defendants.
Maupin, Taylor & Ellis, Raleigh, for Insurance Services Office, amicus curiae.
Broughton, Wilkins, Ross & Crampton, Raleigh, for National Association of Independent Insurers, amicus curiae.
Bailey, Dixon, Wooten, McDonald & Fountain, Raleigh, for American Insurance Association, amicus curiae.
Plaintiff's petition to rehear. Denied.